Citation Nr: 0621502	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia (AML).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2006, the veteran testified before the 
undersigned via video conference from the RO.  


REMAND


Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain disorders to include chronic lymphocytic leukemia 
(CLL) and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

The presumption as indicated above may be rebutted per 38 
C.F.R. § 3.307(d).  That provision provides that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence of inception of disease and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran originally claimed service connection for CLL.  
In May 2003, he was sent a Veterans Claims Assistance Act 
(VCAA) letter pertaining to that issue.  However, thereafter, 
medical records showed that the veteran actually had AML.  
The issue was recharacterized as service connection for AML.  
AML is not among the presumptive disorders for veterans who 
are presumed to have been exposed to Agent Orange while 
serving, in pertinent part, in Vietnam.  

Following the receipt of medical evidence showing that the 
veteran had AML, the RO denied service connection, noting 
that AML is not one of the presumptive disorders for Agent 
Orange exposure.  

Although the veteran was sent a VCAA letter with regard to 
his initial claim of service connection for CLL, he was not 
sent a VCAA letter for service connection for AML.  
Appropriate action should be taken on remand. 

The RO obtained a medical opinion from a VA nurse 
practitioner which stated that the veteran's AML is not 
related to Agent Orange exposure during service because AML 
is not one of the presumptive disorders, as established by 
the National Academy of Science Institute of Medicine.  The 
veteran has submitted an opinion from E.G.E., Ph.D., who 
opined that the veteran's AML is related to inservice Agent 
Orange exposure and was consistent with a soft tissue 
sarcoma.  

In light of the conflicting opinions, the Board finds that 
the veteran's claims file should be referred to a VA 
physician.  The physician should opine as to the date of 
onset and etiology of the veteran's AML.  The physician 
should state if the veteran's AML is a soft-tissue sarcoma, 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  The physician should opine as to whether it is 
at least as likely as not that the veteran's AML is related 
to Agent Orange exposure.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be notified 
in the new VCAA notice of directives regarding a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for AML.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Refer the claims file to a VA physician 
with appropriate expertise.  The physician 
should review the records to include the 
opinions of the VA nurse practitioner and 
E.G.E., Ph.D., and should opine as to the 
date of onset and etiology of the veteran's 
AML.  The physician should state if the 
veteran's AML is a soft-tissue sarcoma, other 
than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  The physician 
should opine as to whether it is at least as 
likely as not that the veteran's AML is 
related to Agent Orange exposure.  A 
rationale for any opinion expressed should be 
provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record to include all evidence 
submitted since the January 2006 supplemental 
statement of the case.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


